Case 2:15-cv-10628-MFL-EAS ECF No. 599 filed 01/24/19            PageID.46613    Page 1 of 5
  



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN

 FORD MOTOR COMPANY,                §
     Plaintiff/Counter-Defendant,   §
                                    §                 Case No. 15-10628-MFL-EAS
     v.                             §
                                    §                 (Consolidated with
 VERSATA SOFTWARE, INC. f/k/a                         Case No. 15-11264-MFL-EAS)
 TRILOGY SOFTWARE, INC.,            §
 VERSATA DEVELOPMENT                §                 Hon. Matthew F. Leitman
 GROUP, INC., AND VERSATA, INC.
                                    §
                                                      JURY TRIAL DEMANDED
     Defendants/Counter-Plaintiffs. §
                                    §

                           JOINT MOTION TO EXTEND TIME
                             TO FILE DAUBERT BRIEFING


           Ford Motor Company (“Ford”) and Versata Software, Inc., f/k/a Trilogy

     Software, Inc., Versata Development Group, Inc. and Versata, Inc. (“Versata”)

     jointly seek an extension of time for the parties to file responses and replies to

     Ford’s Motions to exclude the supplemental report of Versata’s damages experts

     (Craig Elson and Chris Bokhart) and the declaration of Seth Krauss on

     apportionment (Dkt. Nos. 568, 573) due to recent health issues suffered by Mr.

     Krauss.

           Mr. Krauss recently underwent major surgery and is still in the process of

     recovering, which is taking longer than anticipated. Versata requires Mr. Krauss’

     input in order to finalize its response to Ford’s motion to exclude his declaration.
Case 2:15-cv-10628-MFL-EAS ECF No. 599 filed 01/24/19          PageID.46614     Page 2 of 5
  



     Moreover, Mr. Krauss wishes to participate in the preparation of the response to

     address the points raised by Ford. Accordingly, the parties agreed to extend the

     Daubert briefing schedule against Mr. Krauss’ declaration by one week. Given

     the intertwined nature of Mr. Krauss’ declaration with the supplemental damages

     report by Messrs. Elson and Bokhart, the parties also agreed to extend that

     Daubert briefing by one week. With the Court’s permission, this would put all

     three of Ford’s Daubert motions on the same briefing schedule. See January 17,

     2019 Order granting Joint Motion for Extension of Time (Dkt. No. 586).

           Thus, the parties respectfully request that the response deadline for Ford’s

     Daubert motions against Messrs. Elson and Bokhart (Dkt. No. 568) and the

     declaration of Seth Krauss (Dkt No. 573) be extended to February 1, 2019 and

     the deadline for replies be set to February 15, 2019.




                               
Case 2:15-cv-10628-MFL-EAS ECF No. 599 filed 01/24/19   PageID.46615   Page 3 of 5
  



     Dated: January 24, 2019

     AHMAD, ZAVITSANOS, ANAIPAKOS, ALAVI &     BROOKS KUSHMAN P.C.
     MENSING P.C.

     /s/ Steven J. Mitby                       /s/ John S. LeRoy
     Amir Alavi                                John S. LeRoy
     Texas Bar No. 00793239                    jleroy@brookskushman.com
     aalavi@azalaw.com                         Thomas A. Lewry
     Steven J. Mitby                           tlewry@brookskushman.com
     Texas Bar No. 24037123                    Christopher C. Smith
     smitby@azalaw.com                         csmith@brookskushman.com
     Scott W. Clark                            Chanille Carswell
     Texas Bar No. 24007003                    ccarswell@brookskushman.com
     sclark@azalaw.com                         John P. Rondini
     Iftikhar Ahmed                            jrondini@brookskushman.com
     Texas Bar No. 24064795                    Jonathan D. Nikkila
     iftiahmed@azalaw.com                      jnikkila@brookskushman.com
     Jane Robinson                             Amy Leshan
     Texas Bar No. 24062970                    aleshan@brookskushman.com
     jrobinson@azalaw.com                      BROOKS KUSHMAN, P.C.
     Kyung (Drew) Kim                          1000 Town Center, 22nd Floor
     Texas Bar No. 24007482                    Southfield, Michigan 48075
     dkim@azalaw.com                           Tel.: (248) 358-4400
     Kyril Talanov                             Fax: (248) 358-3351
     Texas Bar No. 24075139
     ktalanov@azalaw.com                       James P. Feeney
     Masood Anjom                              DYKEMA GOSSETT, PLLC
     Texas Bar No. 24055107                    39577 Woodward Ave., Suite
     manjom@azalaw.com                         300
     Michael McBride                           Bloomfield Hills, MI 48304
     Texas Bar No. 24065700                    Tel.: (248) 203-0841
     mmcbride@azalaw.com                       jfeeney@dykema.com
     Matthew Caldwell
     Michigan State Bar No. P79462
     mcaldwell@azalaw.com
     AHMAD, ZAVITSANOS, ANAIPAKOS, ALAVI &
     MENSING P.C.
     1221 McKinney Street, Suite 2500
     Houston, TX 77010
Case 2:15-cv-10628-MFL-EAS ECF No. 599 filed 01/24/19   PageID.46616   Page 4 of 5
  



     Telephone: 713-655-1101
     Facsimile: 713-655-0062

     Daniel K. Webb
     DWebb@winston.com
     Matthew R. Carter
     MCarter@winston.com
     WINSTON & STRAWN, LLP
     35 W. Wacker Drive
     Chicago, IL 60601
     Phone (312) 558-5600
     Facsimile (312) 558-5700

     Jaye Quadrozzi
     Rodger D. Young
     efiling@youngpc.com
     YOUNG & ASSOCIATES
     27725 Stansbury Blvd., Suite 125
     Farmington Hills, Michigan 48334
     Telephone: 248-353-8620

     ATTORNEYS FOR DEFENDANTS
Case 2:15-cv-10628-MFL-EAS ECF No. 599 filed 01/24/19         PageID.46617     Page 5 of 5
  



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

 FORD MOTOR COMPANY,                §
     Plaintiff/Counter-Defendant,   §
                                    §             Case No. 15-10628-MFL-EAS
     v.                             §
                                    §             (Consolidated with
 VERSATA SOFTWARE, INC. f/k/a                     Case No. 15-11264-MFL-EAS)
 TRILOGY SOFTWARE, INC.,            §
 VERSATA DEVELOPMENT                §             Hon. Matthew F. Leitman
 GROUP, INC., AND VERSATA, INC.
                                    §
                                                  JURY TRIAL DEMANDED
     Defendants/Counter-Plaintiffs. §
                                    §

                               PROOF OF SERVICE

       Steven J. Mitby certifies that on January 24, 2019, he served the above Motion

 and this Proof of Service upon all counsel of record via electronic filing.

       I declare under the penalty of perjury that the statements made above are

 true to the best of my knowledge, information, and belief.



                                         /s/ Steven J. Mitby
                                        AHMAD, ZAVITSANOS, ANAIPAKOS,
                                        ALAVI & MENSING, P.C.
                                        Steven J. Mitby
                                        1221 McKinney, Suite 2500
                                        Houston, Texas 77010
                                        (713) 655-1101 (Phone)
                                             
